Case 9:20-cv-00066-TH-KFG Document 22 Filed 09/16/21 Page 1 of 1 PageID #: 696




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

 CALVIN LARAE MURPHY,                               §
                                                    §
                Plaintiff,                          §
                                                    §
 v.                                                 §    CIVIL ACTION NO. 9:20-CV-66
                                                    §
 COMMISSIONER OF SOCIAL SECURITY                    §
 ADMINISTRATION,                                    §
                                                    §
                Defendant.                          §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and the Local Rules for

the Eastern District of Texas, the Court referred this Social Security appeal to the United States

Magistrate Judge Keith F. Giblin for consideration and recommended disposition. Judge Giblin

submitted a report recommending that the decision of the Commissioner be affirmed and Plaintiff’s

complaint be dismissed. [Clerk’s Docket No. 19]. No objections have been filed. Accordingly, the

Court ADOPTS the Report and Recommendation, [Clerk’s Docket No. 19], and AFFIRMS the

Commissioner’s denial of benefits. The Court will issue a separate final judgment.

       SIGNED this the 16 day of September, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
